Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 1 and 11 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 1 and 11 recite the limitation "an emulsified asphalt-aggregate" in line 3 is indefinite. It is not clear whether "an emulsified asphalt-aggregate" in line 3 is same or different from "an emulsified asphalt-aggregate" in line 1.
Appropriate correction is required.
Claims 1 and 11 recite the limitation "the minimum measured impedance" in lines 12 and 15 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 11 recite the limitation "the first recorded minimum measured impedance" in lines 14 and 17 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 11 recite the limitation "the frequency" in lines 11 and 14 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 18 recite the limitation "the woven wire".  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
4.	 Claims 1-20 are not rejected by any prior art, but should overcome 112 rejection.



Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. Coster et al. (Pub NO. US 2008/0246489 A1) discloses Measuring Device for Impedance.
	b. Almadhoun et al. (Pub NO. US 2014/0098458 A1) discloses Graphite-Based Composite Material.
	c. Potyrailo et al. (Pub NO. US 2014/0182362 A1) discloses Systems for Analysis Fluid.
	d. Clark et al. (Pub NO. US 2016/0320516 A1) discloses Wear Resistance Electrodes.
	e. Boul et al. (Pub NO. 2017/0131226 A1) discloses Wellbore Fluid Discrimination using Impedance Spectra.
	f. Watkins et al. (Pub NO. 2020/0101456 A1) discloses Electrical Sensing.
	g. JOUANLAANE et al. (Pub NO. US 2020/0227829 A1) discloses Patch Antenna having two Different Radiation.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867